Citation Nr: 0115599	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered 
on August 17 and 18, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1997.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a determination by the Department of 
Veterans Affairs (VA) Medical Administration Service (MAS) of 
the VA Medical Center (MC) in Charleston, South Carolina, 
that denied the appellant's claim for reimbursement of 
unauthorized medical expenses for private hospitalization on 
the grounds that (1) treatment was not rendered in an 
emergency of such nature that delay would have been hazardous 
to life or death, and (2) government facilities were feasibly 
available.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

The veteran and his wife testified before the undersigned 
member of the Board in February 2001 as to the events that 
led to his being treated without prior authorization at 
Marion County Medical Center on August 17 and 18, 1998.  In 
pertinent part, the veteran's wife noticed that the veteran's 
right eye had rolled back into his skull and that she 
believed he was undergoing a stroke.  The VA facility nearest 
the veteran is at Charleston, South Carolina-a 120 to 130 
mile, or two-hour one-way drive.  The event occurred late at 
night, about 10:30 p.m., and the route to Charleston, the 
veteran's wife testified, is a rural road without much in the 
way of services along it.  Afraid for the veteran's life and 
health, she drove to the nearest emergency facility.  The 
physicians at that facility, the veteran and his wife 
testified, also initially believed the veteran to be 
undergoing a life-threatening event and consulted his 
physicians at VAMC Charleston for guidance.

The claims file shows that the veteran is service connected 
for hemiparesis of the right upper and lower extremities with 
aphasia and hemisensory loss due to a cardiovascular 
accident, evaluated at 100 percent disabling, and 
hypertension with cardiomyopathy, evaluated at 60 percent 
disabling.

However, while the veteran has submitted some of the private 
medical records concerning his treatment that day, the 
originating agency has not attempted to obtain them, and 
those that are present in the claims file are largely 
illegible.  The Board finds that it would be helpful to 
obtain all the records concerning the veteran's treatment at 
Marion County Medical Center on August 17, 1998.

In addition, while it was eventually determined that the 
veteran was not having a stroke at the time that he sought 
treatment on August 17, 1998, those treatments records that 
can be read reflect that the private physician was in contact 
with the veteran's treating physician at the VAMC in 
Charleston at 01:45 the morning of the 18th, in apparent 
consultation prior to the completion of tests, corroborating 
the testimony of the veteran and his wife.  The Board thus 
finds it would be helpful to obtain a statement from the 
treating emergency medical professional as to the initial 
assessment of the veteran at the time of his admission.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
originating agency for the following actions:

1.  The originating agency should obtain 
from Marion County Medical Center legible 
copies of any and all records concerning 
treatment extended the veteran on August 
17 and 18, 1998.  The originating agency 
should procure duly executed 
authorization for the release of private 
medical records.  The originating agency 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.

2.  The originating agency should request 
that the admitting and/or treating 
emergency medical professional proffer a 
statement concerning his or her opinion 
of the veteran's status at the time he 
presented for treatment on August 17, 
1998.

The originating agency should 
specifically ask the physician's opinion 
as to

(1) whether or not he or she believed 
care was rendered to the veteran in 
a medical emergency of such a nature 
that delay would have been hazardous 
to life or heath, and,

(2) given the circumstances, whether VA 
or other federal facilities were 
feasibly available to the veteran.

3.  Where attempts to obtain records are 
unsuccessful, the originating agency 
should document these attempts and make 
such documentation part of the claims 
file.  The veteran and his representative 
should be informed of such negative 
results.  38 C.F.R. § 3.159 (2000).

4.  The originating agency must then 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the originating agency should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the matter should be 
readjudicated by the originating agency.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


